Citation Nr: 0619918	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty, in part, from August 1963 
to July 1969 and May 1974 to May 1977.  This case comes to 
the Board of Veterans' Appeals (Board) from a June 2002 
rating decision.

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability.  The issue of entitlement to service 
connection for a low back disability, on the merits, is 
referenced in the REMAND portion of the decision.


FINDINGS OF FACT

1.  Service connection for a lumbosacral strain was denied by 
a September 1979 Board decision.

2.  Evidence received since the September 1979 Board decision 
was not considered previously and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Board's September 1979 decision, which denied service 
connection for a back disorder became final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been presented since the 
September 1979 Board decision denying service connection for 
a back disorder and this claim is reopened.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 1979 Board decision, service connection for a 
back disorder was denied, in part, because the evidence 
failed to show that the veteran's low back condition was 
incurred in or aggravated by service.  This decision is 
final; the Chairman of the Board has not ordered 
reconsideration of this decision.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1100.

The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim unless the Board 
determines that the claim has been reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To reopen a 
previously denied claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  No other standard 
than that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the regulation, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran filed his claim to reopen in November 2001.  The 
veteran submitted evidence showing that he currently had a 
diagnosis of a low back disability.  VA treatment records 
indicate that the veteran was diagnosed as having 
degenerative joint disease of the LS spine in March 2001 and 
private medical records show treatment for limitation of 
motion of the low back in August 2001.  Because this medical 
evidence was not obtained prior to the September 1979 Board 
decision and suggests the veteran has a low back disability, 
this evidence bears upon the claim for service connection, is 
not cumulative or redundant, and raises the possibility of 
substantiating the claim.  As a result, these statements are 
new and material evidence.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.

Further evidentiary development into the now-reopened claim 
for service connection for a low back disability is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board granted this 
appeal to this extent, subject to further evidentiary 
development.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back 
disability is reopened.


REMAND

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim; 
(2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In a letter sent in February 2002, VA informed the 
veteran of all required elements but the fourth.  He has 
never been explicitly asked to provide "any evidence in 
[his] possession that pertains to his claim."  This should 
be done.

Two DD Form 214s are associated with the claims file.  They 
indicate the veteran's active service from August 1963 to 
July 1969 and May 1974 to May 1977.  In addition, they 
indicate that the veteran served at least two additional 
years of active service, the dates of which are not verified 
in the claims file.  Verification of all periods of the 
veteran's active service must be done.

Service medical records from April 1971 to April 1977 are 
associated with the claims file.  The veteran had active duty 
from August 1963 to July 1969 as well as an unverified period 
prior to these dates and no service medical records for dates 
prior to April 1971 are associated with the claims file.

In the veteran's service medical records, the veteran has 
repeated complaints of low back pain in April 1975 and June 
1976.  In April 1975 the veteran indicated to the treating 
physician that he had experienced low back pain ever since 
his October 1973 jeep accident.  The veteran has been 
diagnosed as having degenerative joint disease of the lumbar 
spine (see March 2001 VA treatment record).  In light of the 
evidence of a low back injury in service and of post-service 
treatment for back pain, a VA examination is necessary for an 
opinion as to the diagnosis and etiology of any current low 
back disability.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Send the veteran a notification letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, what information 
and evidence he is expected to provide, 
and invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.

2.  With any needed help from the veteran, 
contact the National Personnel Records 
Center (NPRC), or any other appropriate 
department, and confirm the veteran's 
dates of active duty.

3.  With any needed help from the veteran, 
request from the NPRC the veteran's 
service personnel records.  If these 
records cannot be produced, confirm that 
fact in writing and pursue all logical 
follow-up development in this regard.

4.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the low back.  The claims 
folder should be reviewed in conjunction 
with the examination.  Any tests deemed 
necessary (including x-rays) should be 
performed.  The following questions should 
be answered and the rationale for any 
medical opinions given should be discussed 
in detail:

	a.  Does the veteran have a current 
low back disability?

	b.  If the veteran has a current low 
back disability, is it at least as 
likely as not (probability of at 
least 50 percent) that this 
disability is related to the back 
complaints reported in service?

5.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all the questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

6.  Thereafter, readjudicate the claim for 
service connection for a low back 
disability.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all relevant actions taken 
on his claim, summarizes the evidence, and 
discusses all pertinent legal authority.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


